Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that the feed source does not receive the purged material that is allegedly passed upstream by Bryntesson; Bryntesson explicitly discloses at page 11, lines 14-23 that “the wash liquid outflow is directed to the adsorbent after the next in the series, in order to capture target compound”; the “feed” source of Bryntesson is not configured or connected to the systems in a manner that permits a purged material to be received by the “feed” source; a person of ordinary skill in the art would have no reason or motivation to alter that configuration of Bryntesson which directs the wash liquid to a fresh adsorbent, the Examiner does not find this persuasive. 
As noted in the Final rejection dated 3/25/2022: 

    PNG
    media_image1.png
    392
    819
    media_image1.png
    Greyscale

A person of ordinary skill would have been motivated to choose the appropriate column for the feed in order to optimize the continuous system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777